Citation Nr: 0307558	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  02-06 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred on March 31, 2001.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to April 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 determination by the Department of 
Veterans Affairs Medical Center (VAMC) in Portland, Oregon, 
that the veteran was not entitlement to payment or 
reimbursement for the cost of private medical expenses 
incurred on March 31, 2001.  The veteran subsequently 
appealed that decision.  During that stage of the appeal, the 
VAMC issued a Statement of the Case (SOC) in June 2002.


REMAND

The veteran is seeking entitlement to payment or 
reimbursement for expenses incurred at a private medical 
facility on March 31 2001.  The Board notes that the VAMC 
appears to have denied the veteran's claim for payment or 
reimbursement on the basis that he is not eligible under the 
criteria set forth in 38 U.S.C.A. § 1728 (West 2002).

Under this law, reimbursement is available only where:  (1) 
such care or services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service-connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service- 
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability, or (D) for any illness, injury, or 
dental condition in the case of a veteran who (i) is a 
participant in a vocational rehabilitation program (as 
defined in section 3101(9) of this title), and (ii) is 
medically determined to have been in need of care or 
treatment . . . .; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 U.S.C.A. § 1728(a); see also 38 C.F.R. § 
17.120 (2002) (formerly 38 C.F.R. § 17.80).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
paraphrase, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone v. 
Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 
7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 
(1993); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The 
proposed provision a]uthorizes reimbursement of certain 
veterans who have service-connected disabilities, under 
limited circumstances, for reasonable value of hospital care 
or medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . .  Services must be 
rendered in a medical emergency and VA or other Federal 
facilities must not be feasibly available.").

In this case, the VAMC concluded that the veteran is not 
eligible to receive payment or reimbursement for private 
medical expenses incurred on March 31, 2002, because he is 
not service connected for any disability.

However, the Board notes that the Veterans Millennium Health 
Care and Benefits Act, which became effective in May 2000, 
also provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-
Department facility those veterans who are active Department 
health-care participants (enrolled in the annual patient 
enrollment system and recipients of Department hospital, 
nursing home, or domiciliary care under such system within 
the last 24-month period) and who are personally liable for 
such treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999). 

The term "emergency treatment" is defined as medical care 
or services furnished when VA or other Federal facilities are 
not feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1) 
(added by Pub. L. No. 106-117).

On July 12, 2000, VA published an interim final rule 
establishing regulations implementing 38 U.S.C.A. § 1725.  66 
Fed. Reg. 36,467, 36,472.  Those interim regulations are now 
final, and are codified at 38 C.F.R. § 17.1000-.1008 (2002).  
The regulations, consistent with the statute, became 
effective in May 2000.  Thus, because the treatment at issue 
in this case was received in March 2001, and because the 
veteran's claim for reimbursement was filed shortly 
thereafter, both 38 U.S.C.A. § 1725 and its implementing 
regulations potentially apply to the veteran's claim, and 
therefore must be considered at this time.

Having reviewed the complete record before us, the Board 
believes that the provisions of 38 U.S.C.A. § 1725 and its 
implementing regulations have not been addressed by the VAMC 
in this case.  Although the VAMC appears to have implied in a 
May 2002 letter to a U.S. Congressman that the veteran would 
not meet the requirements of this statute, this law was not 
discussed at all in the May 2001 denial letter or the June 
2002 SOC.  As a result, there also appear to be certain facts 
not established by the record, which would be relevant to any 
determination made as to the impact of that new law on the 
veteran's claim.  For example, although it was mentioned in 
the May 2002 letter that the veteran had Medicare, it is 
unclear on what basis this conclusion was reached, as there 
is no evidence in the record establishing that such is the 
case.

Similarly, the record does not establish whether the veteran 
is an active Department health-care participant as defined by 
38 U.S.C.A. § 1725.  Although it appears from the May 2002 
letter that the VAMC has concluded that he was not an active 
Department health-care participant, which would seem to be 
consistent with the fact that the veteran is not service 
connected for any disability, it also appears that the 
veteran has asserted that he was receiving regular treatment 
from a VA physician in the recent past.  Because the VAMC has 
not explained the basis of its conclusion that the veteran is 
not an active VA health-care participant, the Board is of the 
opinion that there is insufficient information in the record 
to reconcile these conflicting assertions.  Also, it is 
unclear as to the extent that the treatment received on March 
31, 2001, couldbe said to constitute "emergency treatment" 
as defined by 38 U.S.C.A. § 1725.

Therefore, the Board concludes that a remand of this case is 
necessary so that the VAMC may have the opportunity to 
readjudicate this claim under the provisions of 38 U.S.C.A. 
§ 1725 and its implementing regulations, and to develop any 
evidence necessary for that readjudication.

Furthermore, the Board also takes note of the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  Although the Secretary has 
issued implementing regulations, setting out specific duties 
in assisting claimants in developing evidence, these 
regulations are applicable only to claims governed by 
38 C.F.R. Part 3; thus, these duty-to-assist regulations do 
not apply to this case, in which the governing substantive 
regulations reside in Part 17 of 38 C.F.R.  See 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001) (Supplementary Information:  
Scope and Applicability).  

With regard to the duty-to-notify provisions of the VCAA, 
claimants must be given notice of the information and/or 
medical evidence necessary to substantiate their claims, and 
that VA has a duty to assist them in obtaining evidence that 
may be relevant to their claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA); see also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (requiring the Board to identify, in its final 
decision, the specific documents which provided VCAA notice 
to the appellant).  Because the requirements of 38 U.S.C.A. 
§ 1725 were not discussed in the May 2001 denial letter, the 
June 2002 SOC, or in any other correspondence issued to the 
veteran, the Board concludes that the notice requirements 
contained in the VCAA have not been satisfied in this case.  
Accordingly, the Board finds that, while this case is in 
remand status, the VAMC should ensure that the pertinent 
provisions of the VCAA statute are fully complied with.  

The Board is aware that the regulations now permit the Board 
to develop evidence directly without having to remand a case 
to the agency of original jurisdiction.  See 67 Fed. Reg. 
3,099 (Jan. 23, 2002) (now codified as amended at 38 C.F.R. 
§§ 19.9, 19.31, 20.903, 20.1304 (2002)).  These amendments 
were also intended to allow the Board, under certain 
circumstances, to consider evidence not previously considered 
by the agency of original jurisdiction, so long as the 
claimant is advised of the Board's intention to do so and is 
given an opportunity to respond.  The Board has therefore 
considered whether the aforementioned action would be more 
appropriately accomplished directly by the Board, rather than 
by remanding this case to the VAMC.  However, under the 
circumstances of this case, in which the appellant has not 
been given any notice as to the enactment of the VCAA or as 
to either his or VA's responsibilities under that law, we 
believe that a remand of this case is required under the 
caselaw discussed above.

Accordingly, this case is remanded for the following action:

1.  Pursuant to the VCAA, the VAMC should issue a 
letter to the veteran advising him as to the 
evidence that would be necessary in order to 
substantiate his claim, and as to VA's 
responsibilities in assisting him in obtaining all 
relevant evidence.

2.  The VAMC should gather any additional 
evidence that is necessary in order to 
adjudicate the veteran's claim for 
reimbursement of medical expenses incurred at 
a private facility on March 31, 2001, under 
the provisions of 38 U.S.C.A. § 1725, and 
associate such evidence with the record.  In 
particular, the VAMC should obtain any 
evidence necessary to establish whether the 
veteran was, during the pertinent time 
period, an active VA health-care participant.  
The VAMC should also obtain evidence 
establishing whether the veteran had coverage 
under any health-care contract for payment or 
reimbursement in whole or in part for 
treatment received on March 31, 2001, and 
associate that evidence with the claims 
folder.

3.  If, and only, if, it is determined that 
the veteran was an active VA health-care 
participant who received treatment within the 
last 24 months, and that he had no coverage 
for expenses incurred at the private medical 
facility on March 31, 2001, the VAMC should 
then obtain evidence to establish whether the 
treatment received on that date, constituted 
emergency treatment under the applicable 
statutory provision.  This includes medical 
records of the treatment obtained at that 
facility, which would then have to be 
obtained and associated with the record.

4.  After undertaking any evidentiary 
development deemed necessary, the VAMC should 
readjudicate the veteran's claim of 
entitlement to payment or reimbursement for 
medical expenses with specific consideration 
given to the provisions of 38 U.S.C.A. § 1725 
and its implementing regulations.  The VAMC 
should make specific findings as to whether 
or not the veteran is an active Department 
health-care participant, whether or not the 
veteran has any coverage for treatment 
received on that date, and, if necessary, as 
to whether or not the treatment he received 
at a private medical facility on March 31, 
2001, constituted emergency treatment under 
that statute.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


